DETAILED ACTION
This office action is a response to an application filed on 11/09/2022 in which: claims 1-7 and 11-13 are pending; Claims 1, 4 and 11-13 were amended; and Claims 8-10 were canceled.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Arguments/Remarks filed on 11/09/2022 with respect to the amended independent claims 1 and 13 and the dependent claims 4 and 11-12 have been fully considered and addressed below. Applicant's arguments are not persuasive.

Response to Arguments
Regarding amended independent claim 1 and 13 and their dependencies, Applicant argues that:
Aijaz merely states in paragraph [0060] that "Action: In each state, an action (a) is performed by the slicing controller. However, not all the actions are feasible in a given state. The action taken by the slicing controller ensures whether the xth resource unit (minimum possible resource allocation for a slice) is allocated to the mth slice at the bth base station or not"; and
Aijaz does not appear to disclose: build[s] a slice such that the requested quality is met, based on probability distribution of radio quality between the base station devices and the terminal devices, determine[s] an amount of radio resources to be allocated to each of the slices, based on a minimum transmittable rate of each of the slices and attribute information on pieces of traffic to be multiplexed on each of the slices, the attribute information includes information on any one or a combination of data rate, packet size, and acceptable latency time; and
The noted features also distinguish over each of Baucke, Nagata, Song and Satoh.

However, in Para. [0088-0090] and [0069], Aijaz demonstrates and analyses the performance evaluation of the embodiment thus, teaching build a slice such that the requested quality is met, based on probability distribution of radio quality between the base station devices and the terminal devices (Para. [0089-0090]-Aijaz discloses the embodiment has been validated through system-level simulation studies. The simulated model is based on a 7-cell hexagonal grid running two vertical applications in two managed radio slices. The first slice provides connectivity for haptic communications while the second slice is dedicated to conventional human-to-human (H2H) communications. Users for both applications are randomly distributed according to a Poisson distribution. The channel model accounts for small-scale Rayleigh fading, large-scale path loss, and shadowing. Moreover, specific utility functions have been adopted for both slices. For H2H communications, we adopt a rate-based utility function. However, for haptic communications, the utility is dictated jointly by rate and delay based utility functions. In terms of traffic dynamics, a time-varying birth-death process was adopted. This determines the active number of traffic flows at any time instant); and
determine an amount of radio resources to be allocated to each of the slices, based on a minimum transmittable rate of each of the slices and attribute information on pieces of traffic to be multiplexed on each of the slices, the attribute information includes information on any one or a combination of data rate, packet size, and acceptable latency time (Para. [0069]-Aijaz discloses the bandwidth requirements of a slice are translated to radio resource requirements according to the transmission rate of the slice. The transmission rate of the slice is determined through the base rate, which refers to the minimum supported rate by a base station based on the lowest order supported modulation and coding scheme (MCS).... The slicing controller allocates resource units to different slices in proportion to the overall resource demand).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amended independent claims 1 and 13 and their dependent claims 2-12 to incorporate the teachings of Aijaz on: slice building; and determination of radio resource allocation, with a motivation to adopt: radio quality probability distribution; and slice minimum transmittable rate with traffic attributes, as respectively stated. 

To further support the Response to Argument, Examiner has included the prior arts (FENDT et al. (US 20220200874 A1), hereinafter referenced as Fendt and Andrews et al. (US 20210037544 A1), hereinafter referenced as Andrews), thus:
In Para. [0064, 0109, 0144 and 0157], Fendt explicitly teaches build a slice such that the requested quality is met, based on probability distribution of radio quality between the base station devices and the terminal devices (Table 1, Para. [0144]-Fendt discloses {Input/Output | Description} {Network Slice Instances Resource Utilization Remaining Resources | A probabilistic model of resource utilization (for instance a probability distribution) for all consumable resources of the NSI-D [Network Slice Instance Description].} Para. [0157]-Fendt discloses the probability distribution accounts for fluctuations in the signal quality. Para. [0109]-Fendt discloses information on potential resource overbookings and/or confidences (in form of the probability) in the availability of the required resources and services. It may contain a confidence value of being able to fulfil the resource and QoS requirements for the NSI-R [Network Slice Instance Request]. Para. [0064]-Fendt discloses Quality of service using careful overbooking for optimal virtual network resource allocation. Para. [0157]-Fendt discloses the embedding is aiming at an optimal embedding of virtual applications a.sub.m.sup.k on physical cloud nodes c.sub.w and virtual link ... this mapping is subject to numerous quality of service constraints ... the probability distribution accounts for fluctuations in the signal quality, which results in varying available throughput. For example, the SNR and therefore the channel quality as well as the actual throughput in the RAN highly depends on, e.g., the distance and obstacles between the UE and the antenna as well as weather conditions and interferences).
	Aijaz and Fendt are both considered to be analogous to the claimed invention because they are in the same field of wireless communication network, dealing with checking whether or not it is feasible to set up a slice. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz to incorporate the teachings of Fendt on building network slices, with a motivation to build slices based on the probability distribution of radio quality, and ultimately guarantee making networks flexible enough to support those divergent requirements by dissolving the traditional concept of one monolithic mobile network serving all purposes. (Fendt, Para. [0042]).

In Para. [0010, 0014, 0023, 0028, 0029, and 0104], Andrews explicitly teaches determine an amount of radio resources to be allocated to each of the slices, based on a minimum transmittable rate of each of the slices and attribute information on pieces of traffic to be multiplexed on each of the slices, the attribute information includes information on any one or a combination of data rate, packet size, and acceptable latency time (Para. [0028]-Andrews discloses one or more algorithms for sharing resources among a plurality of network slices. Para. [0028]-Andrews discloses the algorithm(s) may improve an aggregate utility metric (e.g., proportional fair for best-effort flows), while satisfying heterogeneous (and possibly overlapping) throughput or resource constraints or guarantees. Fig. 3, Para. [0014]-Andrews discloses changing transmission rates when a slice has a minimum bitrate constraint. Para. [0104]-Andrews discloses each slice may have 5QI (or other QoS indicator) parameters specifying slice characteristics together with quantities such minimum bitrate, minimum resource share, etc. Para. [0001]-Andrews discloses different parameters for each network slice may be used to meet different needs of the network slices. Para. [0010]-Andrews discloses the target may comprise one or more of a bitrate target, a throughput target, a latency target, or a resource share target. Fig. 1, Para. [0023]-Andrews discloses orthogonal frequency division multiplexing access (OFDMA) may be used in a system for multiplexing wireless devices for uplink and/or downlink data transmissions. Para. [0028]-Andrews discloses the algorithms may be used to improve mobile broadband (MBB) full-buffer traffic conditions and/or ultra-reliable low-latency communication (URLLC) traffic conditions. Para. [0029]-Andrews discloses a slice may comprise a plurality of flows. Para. [0030]-Andrews discloses URLLC traffic flows in 5G systems may have low latency requirements,... Packet sizes for MBB traffic flows may be larger than packet sizes for URLLC traffic flows).
	Aijaz and Andrews are both considered to be analogous to the claimed invention because they are in the same field of wireless communication network, dealing with network slicing. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz to incorporate the teachings of Andrews on radio resource allocation for network slices, with a motivation to base the allocation on the slices’ minimum transmittable rate and traffic attributes, and ultimately enhance the application of different network parameters to meet different needs of the network slices. (Andrews, Para. [0001]).


Specification
The disclosure is objected to because of the following informalities: 
In the statement: “large-capacity communication is desired in enhanced mobile broadband (eMBB), but its reliability and acceptable amount of latency are lower than those of URLLC” (in Para. [0030], Lines [8-10]), the reference to “acceptable amount of latency” appears to be a mistake, since “acceptable amount of latency” is lower in “URLLC”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over AIJAZ, Adnan (US 2017/0318468 A1), hereinafter referenced as Aijaz, in view of Baucke et al. (US 20110125905 A1), hereinafter referenced as Baucke, and further in view of Nagata et al. (US 2015/0195715 A1), hereinafter referenced as Nagata, and further in view of SONG et al. (US 20180014222 A1), hereinafter referenced as Song.

Regarding amended claim 1, Aijaz teaches a control device in a communication system that includes a plurality of base station devices and terminal devices connected via radio to the base station devices (Fig. 17. Para. [0004]-Aijaz discloses providing radio resources to a number of communication flows in a radio access network that comprises a slice controller and a plurality of base stations. Fig. 6. Para. [0004]-Aijaz discloses traffic originates at the user devices),
comprising: a memory; and a processor coupled to the memory (Para. [0087]-Aijaz discloses software modules, wherein computer executable software code is stored in a storage device and wherein the one or more or all of the above components are implemented by a processor receiving the executable software code from the memory device and executing the software code) 
build a slice such that the requested quality is met, based on probability distribution of radio quality between the base station devices and the terminal devices (Para. [0089-0090]-Aijaz discloses the embodiment has been validated through system-level simulation studies. The simulated model is based on a 7-cell hexagonal grid running two vertical applications in two managed radio slices. The first slice provides connectivity for haptic communications while the second slice is dedicated to conventional human-to-human (H2H) communications. Users for both applications are randomly distributed according to a Poisson distribution. The channel model accounts for small-scale Rayleigh fading, large-scale path loss, and shadowing. Moreover, specific utility functions have been adopted for both slices. For H2H communications, we adopt a rate-based utility function. However, for haptic communications, the utility is dictated jointly by rate and delay based utility functions. In terms of traffic dynamics, a time-varying birth-death process was adopted. This determines the active number of traffic flows at any time instant); and
determine an amount of radio resources to be allocated to each of the slices, based on a minimum transmittable rate of each of the slices and attribute information on pieces of traffic to be multiplexed on each of the slices, the attribute information includes information on any one or a combination of data rate, packet size, and acceptable latency time (Para. [0069]-Aijaz discloses the bandwidth requirements of a slice are translated to radio resource requirements according to the transmission rate of the slice. The transmission rate of the slice is determined through the base rate, which refers to the minimum supported rate by a base station based on the lowest order supported modulation and coding scheme (MCS).... The slicing controller allocates resource units to different slices in proportion to the overall resource demand).
Although Aijaz teaches calculate a needed radio resource amount of each of a plurality of slices (Fig. 2(a). Para. [0053]-Aijaz discloses the slicing controller initially computes slice allocation for a slice based on overall utilization of the radio resource pool and the quality-of-service requirements of a slice), 
estimate, for each of the plurality of base station devices, an amount of interference (Fig. 8-10. Para. [0090]-Aijaz discloses the CellSlice technique disclosed by Kokku et. Al (Ravi Kokku, Rajesh Mahindra, Honghai Zhang and Sampath Rangarajan, CellSlice: Cellular Wireless Resource Slicing for Active RAN Sharing, IEEE Comsnets, January 2103). CellSlice is a gateway-level solution for wireless resource virtualization. CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation. In the figures the data relating to the embodiment are referred to as 5G-SliceR); 
allocate, in radio resources (Fig. 8-10. Para. [0090]- Cellular Wireless Resource Slicing for Active RAN Sharing, IEEE Comsnets, January 2103). CellSlice is a gateway-level solution for wireless resource virtualization. CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation.),                                           
Although, Aijaz teaches radio resources of a first base station device (Fig. 17. Para. [0004]-Aijaz discloses providing radio resources to a number of communication flows in a radio access network that comprises a slice controller and a plurality of base stations. Wherein the first base station device is one of the plurality of base stations.). Aijaz fail to explicitly teach and configured to: calculate a needed radio resource amount of each of a plurality of slices classified based on requested quality; allocate, in radio resources of a first base station device, a first resource for a first slice, a second resource for a second slice that has higher requested quality than requested quality of the first slice, and a restricted resource to which restrictions are imposed on use, based on a result of the estimation; allocate a resource other than the second resource and the restricted resource as the first resource; allocate a resource that is allocated in a second base station device and has influence on interference with the second slice, as the restricted resource. 
However, Baucke explicitly teaches and configured to: calculate a needed radio resource amount of each of a plurality of slices classified based on requested quality (Fig. 3b. Para. [0114]-Baucke discloses the first (or second, third, etc.) spectrum resource may be selected according to a specification of the respective instance, i.e. a specification can e.g. be provided as a part of a request from system operator. (Please also see Para. [0038]. Please note. in Para. [0028]-Baucke discloses the term "slice" refers to an instance of a transmission system.));
allocate, in radio resources of a first base station device, a first resource for a first slice (Para. [0112]-Baucke discloses data associated with the first instance may be sent via the first spectrum resource and the configured transmission infrastructure resource and data associated with the second instance may be sent via the second spectrum resource. Para. [0111]-Baucke discloses more than only the first spectrum resource, e.g. a second spectrum resource, can be selected from the spectrum resource. (Please also see Para. [0040]. Please note. in Para. [0028]-Baucke discloses the term "slice" refers to an instance of a transmission system.)), 
and a restricted resource to which restrictions are imposed on use, based on a result of the estimation (Para. [0088]-Baucke discloses it is noted that the access system(s) can put some restrictions on dynamicity, e.g. request to have static frequency sub-carriers for some time, request for certain structure of sub-carriers, etc. Para. [0041]-Baucke discloses e.g. the case if mathematically orthogonal signal waveforms are chosen, but equally if two frequencies are separated by a sufficient guard band); 
allocate a resource other than the second resource and the restricted resource as the first resource (Para. [0040]-Baucke discloses a modulation scheme with orthogonal sub-carriers. (e.g. [0041] OFDM, DMT), where every slice is bound to using this modulation scheme and the partitioning is achieved by allocating different sub-carriers to the different slices. It is noted that the term "orthogonal" refers to any two carriers sufficiently distinct such that there is no appreciable interference between them), 
allocate a resource that is allocated in a second base station device and has influence on interference with the second slice, as the restricted resource (Para. [0088]-Baucke discloses it is noted that the access system(s) can put some restrictions on dynamicity, e.g. request to have static frequency sub-carriers for some time, request for certain structure of sub-carriers, etc. Para. [0041]-Baucke discloses e.g. the case if mathematically orthogonal signal waveforms are chosen, but equally if two frequencies are separated by a sufficient guard band).
 	Aijaz and Baucke are both considered to be analogous to the claimed invention because they are in the same field of wireless communication network, dealing with network slicing and resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz to incorporate the teachings of Baucke on calculating and allocating radio resources based on required specification and quality, with a motivation to determine resource allocation based on requirements, and ensure infrastructure resource being arranged to simultaneously provide different transmission system instances, each transmission system instance being independently and dynamically configurable. (Baucke, Para. [0026]).
Although, Aijaz in view of Baucke teaches and configured to: calculate a needed radio resource, Aijaz in view of Baucke fails to explicitly teach estimate, for each of the plurality of base station devices, an amount of interference between the base station devices, an amount of interference between the base station devices and the terminal devices, and an amount of interference between the terminal devices, in each of the plurality of slices.
However, Nagata explicitly teaches estimate, for each of the plurality of base station devices, an amount of interference between the base station devices, an amount of interference between the base station devices and the terminal devices, and an amount of interference between the terminal devices, in each of the plurality of slices (Fig. 5 and 6. Para. [0063]-Nagata discloses by means of autonomous control between radio base stations #1 and #2, it is possible to adequately estimate the interference level which the interfered station (radio base station #1 or user terminal #2) receives from the interfering station (radio base station #2 or user terminal #1)).
	Nagata is considered to be analogous because it is in the same field of 5G Network, dealing with radio resource control based on network slicing and resource allocation for radio network access.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz in view of Baucke to incorporate the teachings of Nagata on estimating, for each of the plurality of base station devices, an amount of interference between the base station devices, an amount of interference between the base station devices and the terminal devices, and an amount of interference between the terminal devices, in each of the plurality of slices, with a motivation to estimate both the intra and intercellular radio interferences in the network, for the purposes of further increasing high-speed data rates, providing low delay. (Nagata, Para. [0002]).
Although, Aijaz in view of Baucke in further view of Nagata teaches allocate, in radio resources of a first base station device, a first resource for a first slice, Aijaz in view of Baucke in further view of Nagata fails to explicitly teach a second resource for a second slice that has higher requested quality than requested quality of the first slice.
However, Song explicitly teaches a second resource for a second slice that has higher requested quality than requested quality of the first slice (Fig. 3 and Fig. 7. Para. [0036]-Song discloses a hierarchical structure of quality of service (QoS) parameters applied to a network slice. Fig. 3 and Fig. 7. Para. [0009]-Song discloses an occurrence of at least one of a case in which the first sum exceeds the reference NSB, a case in which the second sum exceeds the first reference SB, and a case in which the third sum exceeds the second reference SB. Please see also Para. [0006], [0007], [0009], [0017], [0023], [0026] and [0215] – [0218]). 
	Song is considered to be analogous because it is in the same field of communication network, dealing with network slicing and resource allocation.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz in view of Baucke in further view of Nagata to incorporate the teachings of Song on a second resource for a second slice that has higher requested quality than requested quality of the first slice, with a motivation to design an hierarchical network slicing structure based on increasing quality of service, to guarantee the quality of a network slice-based mobile communication service. (Song, Para. [0005]).

Regarding claim 2, Aijaz in view of Baucke, in further view of Nagata and Song teaches the control device according to claim 1, Aijaz in view of Baucke in further view of Nagata and song fail to teach wherein in allocating a resource for the first slice in the first base station device, a resource different from the resource that is allocated in the second base station device and has influence on interference with the second slice is allocated,
However, Baucke further teaches wherein in allocating a resource for the first slice in the first base station device, a resource different from the resource that is allocated in the second base station device and has influence on interference with the second slice is allocated (Fig. 3b. Para. [0114]-Baucke discloses the first (or second, third, etc.) spectrum resource may be selected according to a specification of the respective instance, i.e. a specification can e.g. be provided as a part of a request from system operator. (Please also see Para. [0038]. Please note. in Para. [0028]-Baucke discloses the term "slice" refers to an instance of a transmission system.)). 
	Baucke is considered to be analogous because it is in the same field of wireless communication network, dealing with network slicing and resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz, Nagata and Song to incorporate the teachings of Baucke wherein in allocating a resource for the first slice in the first base station device, a resource different from the resource that is allocated in the second base station device and has influence on interference with the second slice is allocated, with a motivation to prevent interference due to simultaneous sharing of network resources in close proximity, and ensure infrastructure resource being arranged to simultaneously provide different transmission system instances, each transmission system instance being independently and dynamically configurable. (Baucke, Para. [0026]).

Regarding claim 3, Aijaz in view of Baucke in further view of Nagata and Song teaches the control device according to claim 1. Although Aijaz teaches further classifying constituent slices (Para. [0034]-Aijaz discloses network slicing involves slicing of both radio access networks and core networks),
Aijaz in view of Baucke in further view of Nagata and Song teaches fails to explicitly teach wherein the plurality of slices includes slices obtained by further classifying constituent slices configured by a core network, according to a radio environment. 
However, Baucke explicitly teaches wherein the plurality of slices includes slices obtained by further classifying constituent slices configured by a core network, according to a radio environment (Para. [0038]-Baucke discloses the transmission system instance manager may be arranged for independently and dynamically configuring the transmission system instances, where the resource allocation control function is also arranged for enforcing that each transmission system instance obtains resources as negotiated between the administrator of the transmission system instance and the transmission system instance manager. (Please see also Para. [0027]. Please note. in Para. [0028]-Baucke discloses the term "slice" refers to an instance of a transmission system.)). 
	Baucke is considered to be analogous because it is in the same field of wireless communication network, dealing with network slicing and resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz, Nagata and Song to incorporate the teachings of Baucke wherein the plurality of slices includes slices obtained by further classifying constituent slices configured by a core network, according to a radio environment, with a motivation to allocate resources to the slices generated by the core network, and ensure infrastructure resource being arranged to simultaneously provide different transmission system instances, each transmission system instance being independently and dynamically configurable. (Baucke, Para. [0026]).

Regarding amended claim 4, Aijaz in view of Baucke in further view of Nagata and Song teaches the control device according to claim 1. Although Aijaz teaches the interference (Fig. 8-10. Para. [0090]-Aijaz discloses CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation. In the figures the data relating to the embodiment are referred to as 5G-SliceR),
Aijaz fails to explicitly teach wherein in estimating the amount of interference, the processor estimates interference that occurs when each of the base station devices uses the same channel.
However, Nagata explicitly teaches wherein in estimating the amount of interference, the processor estimates interference that occurs when each of the base station devices uses the same channel (Para. [0008]-Nagata discloses using the same time and frequency regions between neighboring cells. In this case, there is a threat that the quality of communication deteriorates due to interference between uplink signals and downlink signals of neighboring transmitting/receiving points. To take preventive measures against this deterioration of communication quality, it is necessary to adequately estimate the interference level). 
	Nagata is considered to be analogous because it is in the same field of 5G Network, dealing with radio resource control based on network slicing and resource allocation for radio network access. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz, Baucke and Song to incorporate the teachings of Nagata wherein in estimating the amount of interference, the processor estimates interference that occurs when each of the base station devices uses a same channel, with a motivation to estimate the interference caused by simultaneous sharing of channels, for the purposes of further increasing high-speed data rates, providing low delay. (Nagata, Para. [0002]).

Regarding claim 5, Aijaz in view of Baucke in further view of Nagata and Song teaches the control device according to claim 4. Although Aijaz teaches the interference (Fig. 8-10. Para. [0090]-Aijaz discloses CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation. In the figures the data relating to the embodiment are referred to as 5G-SliceR),
Aijaz fails to explicitly teach wherein in estimating the amount of interference, the processor further estimates the interference that occurs when each of the base station devices uses adjacent channels.
However, Nagata explicitly teaches wherein in estimating the amount of interference, the processor further estimates the interference that occurs when each of the base station devices uses adjacent channels (Para. [0120]-Nagata discloses to reduce interference between terminals by dividing, per terminal, the system band into bands formed with one or continuous resource blocks, and allowing a plurality of terminals to use mutually different bands). 
	Nagata is considered to be analogous because it is in the same field of 5G Network, dealing with radio resource control based on network slicing and resource allocation for radio network access. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz, Baucke and Song to incorporate the teachings of Nagata wherein in estimating the amount of interference, the processor further estimates the interference that occurs when each of the base station devices uses adjacent channels, with a motivation to estimate the interference caused by adjacent channels, for the purposes of further increasing high-speed data rates, providing low delay. (Nagata, Para. [0002]).

Regarding claim 6, Aijaz in view of Baucke in further view of Nagata and Song teaches the control device according to claim 1. Although Aijaz teaches the processor estimates interference (Fig. 8-10. Para. [0090]-Aijaz discloses CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation. In the figures the data relating to the embodiment are referred to as 5G-SliceR),
Aijaz fails to explicitly teach wherein in estimating the amount of interference, the processor estimates interference that occurs when any of the terminal devices is located near an end part of a cell configured by one of the base station devices.
However, Nagata explicitly teaches wherein in estimating the amount of interference, the processor estimates interference that occurs when any of the terminal devices is located near an end part of a cell configured by one of the base station devices (Fig. 5. Para. [0040]-Nagata discloses the interference which uplink signals from user terminal #1 to radio base station #1 receives may include interference by downlink signals from radio base station #2 to user terminal #2, and, in addition, include interference by uplink signals from other user terminals that neighbor radio base station #1 (if located near radio base station #1, these user terminals may be connected to radio base station #1, or may be connected to other radio base stations as well)). 
	Nagata is considered to be analogous because it is in the same field of 5G Network, dealing with radio resource control based on network slicing and resource allocation for radio network access. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz, Baucke and Song to incorporate the teachings of Nagata wherein in estimating the amount of interference, the processor estimates interference that occurs when any of the terminal devices is located near an end part of a cell configured by one of the base station devices, with a motivation to estimate the inference caused due to the relative location of terminals, for the purposes of further increasing high-speed data rates, providing low delay. (Nagata, Para. [0002]).

Regarding claim 7, Aijaz in view of Baucke in further view of Nagata and Song teaches the control device according to claim 1. Although Aijaz teaches evaluates influence of the amount of interference (Fig. 8-10. Para. [0090]-Aijaz discloses CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation. In the figures the data relating to the embodiment are referred to as 5G-SliceR). 
Aijaz fails to explicitly teach wherein in estimating the amount of interference, the estimation unit evaluates influence of the amount of interference, based on variations in a frame configuration for each of the base station devices or an amount of offset in frame timing.
However, Nagata explicitly teaches wherein in estimating the amount of interference, the estimation unit evaluates influence of the amount of interference, based on variations in a frame configuration for each of the base station devices or an amount of offset in frame timing (Fig. 1 and 2A. Para. [0031]-Nagata discloses if different DL/UL configurations (see FIG. 1) are applied between neighboring radio base stations #1 and #2, cases might occur where interference is produced between radio base stations #1 and #2 and between user terminals #1 and #2). 
	Nagata is considered to be analogous because it is in the same field of 5G Network, dealing with radio resource control based on network slicing and resource allocation for radio network access. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz, Baucke and Song to incorporate the teachings of Nagata wherein in estimating the amount of interference, the estimation unit evaluates influence of the amount of interference, based on variations in a frame configuration for each of the base station devices or an amount of offset in frame timing, with a motivation to estimate the inference caused due to frame configuration, for the purposes of further increasing high-speed data rates, providing low delay. (Nagata, Para. [0002]).

Regarding amended claim 12, Aijaz in view of Baucke in further view of Nagata teaches and Song the control device according to claim 1. Aijaz further teaches wherein the processor collects a measured value of radio quality from at least one of each of the base station devices and each of the terminal devices and, corrects the estimated probability distribution, according to a coefficient used for smoothing on the measured value (Para. [0023]-Aijaz discloses dynamically determines an updated slice allocation using reinforced learning. Fig. 2(a). Para. [0053]-Aijaz discloses the slicing controller dynamically updates the slice allocation over discrete time steps).

Regarding amended claim 13, Aijaz teaches a control method for a control device of a communication system that includes a plurality of base station devices, terminal devices connected via radio to the base station devices, and the control device that controls the base station devices (Fig. 17. Para. [0004]-Aijaz discloses a method of providing radio resources to a number of communication flows in a radio access network that comprises a slice controller and a plurality of base stations. Fig. 6. Para. [0004]-Aijaz discloses traffic originates at the user devices),
building a slice such that the requested quality is met, based on probability distribution of radio quality between the base station devices and the terminal devices (Para. [0089-0090]-Aijaz discloses the embodiment has been validated through system-level simulation studies. The simulated model is based on a 7-cell hexagonal grid running two vertical applications in two managed radio slices. The first slice provides connectivity for haptic communications while the second slice is dedicated to conventional human-to-human (H2H) communications. Users for both applications are randomly distributed according to a Poisson distribution. The channel model accounts for small-scale Rayleigh fading, large-scale path loss, and shadowing. Moreover, specific utility functions have been adopted for both slices. For H2H communications, we adopt a rate-based utility function. However, for haptic communications, the utility is dictated jointly by rate and delay based utility functions. In terms of traffic dynamics, a time-varying birth-death process was adopted. This determines the active number of traffic flows at any time instant); and
determining an amount of radio resources to be allocated to each of the slices, based on a minimum transmittable rate of each of the slices and attribute information on pieces of traffic to be multiplexed on each of the slices, the attribute information includes information on any one or a combination of data rate, packet size, and acceptable latency time (Para. [0069]-Aijaz discloses the bandwidth requirements of a slice are translated to radio resource requirements according to the transmission rate of the slice. The transmission rate of the slice is determined through the base rate, which refers to the minimum supported rate by a base station based on the lowest order supported modulation and coding scheme (MCS).... The slicing controller allocates resource units to different slices in proportion to the overall resource demand).
Although Aijaz teaches calculating a needed radio resource amount of each of a plurality of slices (Fig. 2(a). Para. [0053]-Aijaz discloses the slicing controller initially computes slice allocation for a slice based on overall utilization of the radio resource pool and the quality-of-service requirements of a slice), and estimating, for each of the plurality of base station devices, an amount of interference (Fig. 8-10. Para. [0090]-Aijaz discloses the CellSlice technique disclosed by Kokku et. Al (Ravi Kokku, Rajesh Mahindra, Honghai Zhang and Sampath Rangarajan, CellSlice: Cellular Wireless Resource Slicing for Active RAN Sharing, IEEE Comsnets, January 2103). CellSlice is a gateway-level solution for wireless resource virtualization. CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation. In the figures the data relating to the embodiment are referred to as 5G-SliceR); and allocating, in radio resources (Fig. 8-10. Para. [0090]- Cellular Wireless Resource Slicing for Active RAN Sharing, IEEE Comsnets, January 2103). CellSlice is a gateway-level solution for wireless resource virtualization. CellSlice indirectly influences the base station scheduling decisions in uplink and downlink to impose slice-specific resource allocation.),                                           
Aijaz fail to explicitly teach the control method comprising: calculating a needed radio resource amount of each of a plurality of slices classified based on requested quality, … allocating, in radio resources of a first base station device, a first resource for a first slice, a second resource for a second slice that has higher requested quality than requested quality of the first slice, and a restricted resource to which restrictions are imposed on use, based on a result of the estimation; … and in the allocating, a resource other than the second resource and the restricted resource is allocated as the first resource, and a resource that is allocated in a second base station device and has influence on interference with the second slice is allocated as the restricted resource. 
However, Baucke explicitly teaches the control method comprising: calculating a needed radio resource amount of each of a plurality of slices classified based on requested quality (Fig. 3b. Para. [0114]-Baucke discloses the first (or second, third, etc.) spectrum resource may be selected according to a specification of the respective instance, i.e. a specification can e.g. be provided as a part of a request from system operator. (Please also see Para. [0038]. Please note. in Para. [0028]-Baucke discloses the term "slice" refers to an instance of a transmission system.));
allocating, in radio resources of a first base station device, a first resource for a first slice (Para. [0112]-Baucke discloses data associated with the first instance may be sent via the first spectrum resource and the configured transmission infrastructure resource and data associated with the second instance may be sent via the second spectrum resource. Para. [0111]-Baucke discloses more than only the first spectrum resource, e.g. a second spectrum resource, can be selected from the spectrum resource. (Please also see Para. [0040]. Please note. in Para. [0028]-Baucke discloses the term "slice" refers to an instance of a transmission system.)), 
and a restricted resource to which restrictions are imposed on use, based on a result of the estimation (Para. [0088]-Baucke discloses it is noted that the access system(s) can put some restrictions on dynamicity, e.g. request to have static frequency sub-carriers for some time, request for certain structure of sub-carriers, etc. Para. [0041]-Baucke discloses e.g. the case if mathematically orthogonal signal waveforms are chosen, but equally if two frequencies are separated by a sufficient guard band); 
and in the allocating, a resource other than the second resource and the restricted resource is allocated as the first resource (Para. [0040]-Baucke discloses a modulation scheme with orthogonal sub-carriers. (e.g. [0041] OFDM, DMT), where every slice is bound to using this modulation scheme and the partitioning is achieved by allocating different sub-carriers to the different slices. It is noted that the term "orthogonal" refers to any two carriers sufficiently distinct such that there is no appreciable interference between them), 
and a resource that is allocated in a second base station device and has influence on interference with the second slice is allocated as the restricted resource (Para. [0088]-Baucke discloses it is noted that the access system(s) can put some restrictions on dynamicity, e.g. request to have static frequency sub-carriers for some time, request for certain structure of sub-carriers, etc. Para. [0041]-Baucke discloses e.g. the case if mathematically orthogonal signal waveforms are chosen, but equally if two frequencies are separated by a sufficient guard band).
 	Aijaz and Baucke are both considered to be analogous to the claimed invention because they are in the same field of wireless communication network, dealing with network slicing and resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz to incorporate the teachings of Baucke on calculating and allocating radio resources based on required specification and quality, with a motivation to determine resource allocation based on requirements, and ensure infrastructure resource being arranged to simultaneously provide different transmission system instances, each transmission system instance being independently and dynamically configurable. (Baucke, Para. [0026]).
Although, Aijaz in view of Baucke teaches the control method comprising: calculating a needed radio resource, Aijaz in view of Baucke fails to explicitly teach and estimating, for each of the plurality of base station devices, an amount of interference between the base station devices, an amount of interference between the base station devices and the terminal devices, and an amount of interference between the terminal devices, in each of the plurality of slices.
However, Nagata explicitly teaches and estimating, for each of the plurality of base station devices, an amount of interference between the base station devices, an amount of interference between the base station devices and the terminal devices, and an amount of interference between the terminal devices, in each of the plurality of slices (Fig. 5 and 6. Para. [0063]-Nagata discloses by means of autonomous control between radio base stations #1 and #2, it is possible to adequately estimate the interference level which the interfered station (radio base station #1 or user terminal #2) receives from the interfering station (radio base station #2 or user terminal #1)).
	Nagata is considered to be analogous because it is in the same field of 5G Network, dealing with radio resource control based on network slicing and resource allocation for radio network access.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz in view of Baucke to incorporate the teachings of Nagata and estimating, for each of the plurality of base station devices, an amount of interference between the base station devices, an amount of interference between the base station devices and the terminal devices, and an amount of interference between the terminal devices, in each of the plurality of slices, with a motivation to estimate both the intra and intercellular radio interferences in the network, for the purposes of further increasing high-speed data rates, providing low delay. (Nagata, Para. [0002]).
Although, Aijaz in view of Baucke in further view of Nagata teaches and allocating, in radio resources of a first base station device, a first resource for a first slice, Aijaz in view of Baucke in further view of Nagata fails to explicitly teach a second resource for a second slice that has higher requested quality than requested quality of the first slice.
However, Song explicitly teaches a second resource for a second slice that has higher requested quality than requested quality of the first slice (Fig. 3 and Fig. 7. Para. [0036]-Song discloses a hierarchical structure of quality of service (QoS) parameters applied to a network slice. Fig. 3 and Fig. 7. Para. [0009]-Song discloses an occurrence of at least one of a case in which the first sum exceeds the reference NSB, a case in which the second sum exceeds the first reference SB, and a case in which the third sum exceeds the second reference SB. Please see also Para. [0006], [0007], [0009], [0017], [0023], [0026] and [0215] – [0218]). 
	Song is considered to be analogous because it is in the same field of communication network, dealing with network slicing and resource allocation.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aijaz in view of Baucke in further view of Nagata to incorporate the teachings of Song on a second resource for a second slice that has higher requested quality than requested quality of the first slice, with a motivation to design an hierarchical network slicing structure based on increasing quality of service, to guarantee the quality of a network slice-based mobile communication service. (Song, Para. [0005]).


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aijaz in view of Baucke, Nagata and Song as stated above, in further view of Satoh et al. (US 20180139614 A1), hereinafter referenced as Satoh.

Regarding amended claim 11, Aijaz in view of Baucke in further view of Nagata teaches and Song the control device according to claim 1, Aijaz in view of Baucke, Nagata and Song fail to explicitly teach wherein the processor estimates a minimum transmittable rate that meets the requested quality for the slices from distribution of transmission rates of the slices.
However, Satoh explicitly teaches wherein the processor estimates a minimum transmittable rate that meets the requested quality for the slices from distribution of transmission rates of the slices (Fig. 1-6. Para. [0068]-Satoh discloses the cell control unit 331 allocates a resource block (RB) used for transmission and reception of data between the macro-cell base station device 30 and the terminal device 70 using an unused frequency band on the basis of quality information received from the terminal device 70. The RB is a minimum unit of radio resources used for data transmission and reception, that is, a unit bandwidth (e.g., 180 kHz) in a unit time (e.g., 1 ms). The quality information is information which represents reception quality of each RB, for example, channel quality indicator (CQI)). 
	Satoh is considered to be analogous because it is in the same field of communications network and deals with network interference management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Aijaz in view of Baucke, Nagata, and Song to incorporate the teachings of Satoh wherein the processor estimates a minimum transmittable rate that meets the requested quality for the slices from distribution of transmission rates of the slices, with a motivation to prevent underutilization of network resources, and solve the problem provide a communication system, a centralized control device, an interference control method, and an interference control program which can suppress a decrease in the amount of data transmission/reception when inter-cell interference has occurred. (Satoh, Para. [0008]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Peng et al. (CN 107071782 B)- The information of the wireless resource of the present invention provides a method for radio resource allocation based on network slice, centralized wireless resource manager periodically allocating radio resources for each slice in the network and the distribution for each slice is sent to radio resource manager of each slice. a radio resource manager of the slice is slice of each terminal device, and periodically allocating radio resource and radio resource manager of the other slices in the network distributed negotiation based on the pairing process, the final shared resource of paired slice. Besides, resources contribution proportional slice of radio resource manager periodically resource pool of the slice of the shared resources and dedicated resources for adjustment, and further, the wireless resource manager of each slice will also radio resource of the slice mobility of modified and terminal device re-distributes between terminal equipment to adapt to channel. by introducing slice autonomous management of the wireless resource, reduces load pressure centralized wireless resource manager...... ...... Abstract.
(b)	Tanaka (US 20110280330 A1)- A radio communication system comprises a control device that controls a radio base station, which uses a plurality of first transmission antennas to transmit a first radio signal, for which a channel A is used, to a radio terminal and a radio base station, which uses a plurality of second transmission antennas to transmit a second radio signal, for which the channel A is used, to a radio terminal. The radio terminal, if having received the second radio signal, transmits, to the radio base station, interference information based on the arrival direction from which the second radio signal comes to the radio terminal. Based on the interference information received by the radio base station, the control device transmits, to the radio base station, control information to be used for directing, in the arrival direction, the null point of a directional beam formed by the second transmission antennas............... Fig. 1-2. Abstract.
(c)	Kimura et al. (US 20160119850 A1)- [Object] To make it possible to select an optimum connection destination cell in consideration of an influence of future control
[Solution] There is provided a communication control device including an interference control unit configured to perform interference control for a radio communication system including a plurality of base stations and a plurality of terminal devices, and a decision unit configured to correct a decision index which is based on a measurement report generated by a first terminal device by factoring in an influence of the interference control performed by the interference control unit after the first terminal device performs measurement and to perform handover decision on the first terminal device using the corrected decision index................ Fig. 1-5. Abstract.
(d)	Gunmar et al. (US 5442804 A)- The present invention relates to a method for resource allocation in a radio system comprising base stations with respective coverage areas and mobile units. The interaction between the stations in the system is defined with the aid of measured and/or calculated field strengths from all base stations on relevant traffic routes in the geographic area of the radio system, preferably in the form of an exclusion matrix. An allocating matrix is formed by compressing the exclusion matrix by means of an allocating algorithm. The algorithm utilizes figures of merit which are on the one hand calculated by mathematical/logical means to form possible combinations of stations and utilizes on the other hand a random technique for selecting one of these combinations. The algorithm is iterated a number of times and different allocations are obtained thanks to the random technique. The best one of the allocations from any point of view is selected................. Fig. 1. Abstract.
(e)	SUN (US 20120115529 A1)- A radio resource measurement method in a heterogeneous network includes a user equipment (UE) that performs radio resource measurement; when a measurement result meets a predefined condition, the UE performs radio resource measurement on restricted resources according to configuration information of the restricted resources, wherein the restricted resources are a set of all sub-frame resources corresponding to Almost Blank Sub-frames (ABSes) or are a subset of the set. Therefore, the precision of RLM measurement or RRM measurement of a mobility system can be improved, and the implementation complexity of the UE can be decreased............... Fig. 1-3. Abstract.
(f)	Moon et al. (US 20110183679 A1)- A method and apparatus for controlling inter-cell interference in an evolved Node-B for a cellular communication system with a frequency reuse factor of 1 are provided. The apparatus includes a bitmap generator for receiving scheduling information from evolved Node-Bs of a plurality of neighbor cells, and for generating scheduling information including its cell's bitmap information for the resource allocation using the received neighbor cells' scheduling information, and a scheduler for scheduling the resource allocation for UEs in its cell based on the scheduling information provided from the bitmap generator and power allocation information of the UEs in its cell................ Fig. 1-3. Abstract.
(g)	Jin et al. (US 20190075512 A1)- Teaches at least build a slice such that the requested quality is met (Para. [0008]-Jin discloses the generating, by the radio access network, the radio access network slice includes: when the protocol stack is configured for the radio access network slice and an available resource of the radio access network meets the quality of service requirement, generating, by the radio access network, the radio access network slice)................ Fig. 1-2.
(h)	Akman et al. (US 20210160768 A1)-Teaches at least build a slice such that the requested quality is met (Para. [0006]-Akman discloses network slicing enable logical networks that are customized to meet the quality of service (QoS) needs of each application)................ Fig. 1-2.
(i)	Dahan et al. (US 20200053834 A1)-Teaches at least build a slice such that the requested quality is met, based on probability distribution of radio quality between the base station devices and the terminal devices (Fig. 5, Para. [0007]-Dahan discloses provisioning of a new network slice based a determined inference and/or received user input. Para. [0021]-Dahan discloses the inference can be constrained by rules, training sets, etc., that can be provided to enable the AI/ML to better meet user expectations for a given network and given conditions of the network. Para. [0024]-Dahan discloses determining that a rule related to quality of service (QoS) is satisfied. Para. [0085]-Dahan discloses inference,... can generate a probability distribution over states of interest based on a consideration of data and events.... Bayesian belief networks. Para. [0014]-Dahan discloses network slicing concepts can enable use of standardized network elements and functions ... optimization of the CN slice to meet dynamically changing demands on the CN.... applicable to a radio access network (RAN) as well. Para. [0024]-Dahan discloses determining that a rule related to an amount of traffic on a slice is satisfied can result in MAE 110 generating an instruction related to provisioning an additional slice to carry some of the traffic, carry new traffic, etc. Para. [0085]-Dahan discloses inferring states of, the system, environment, user, and/or intent from a set of observations as captured via events and/or data.... environment data)................ Fig. 1-2.
 (j)	Li et al. (US 20190357122 A1)-Teaches at least build a slice such that the requested quality is met (Para. [0002]-Li discloses to satisfy service requirements of different scenarios, a network may be divided into a plurality of network slices (network slicing) … the shared structure that is used includes … shared radio spectrum. Fig. 1, Para. [0085]-Li discloses the service supported by the network slice may include indicating quality of service (Quality of Service, QoS))................ Fig. 1-2.
(k)	Xiong et al. (US 20150154258 A1)-Teaches at least determine an amount of radio resources to be allocated to each of the slices, based on a minimum transmittable rate of each of the slices and attribute information on pieces of traffic to be multiplexed on each of the slices, the attribute information includes information on any one or a combination of data rate, packet size, and acceptable latency time ([Abstract]-Xiong discloses slicing the SDN into differentiated queues according to different priorities to prioritizes the queries based on the user's request. Fig. 3A, Para. [0024]-Xiong discloses the network slicing can set the OpenFlow switches in weighted fare queue mode and configuring different network bandwidth reservation or minimum rate for different queues (305). Para. [0052]-Xiong discloses an OpenFlow switch maintains a flow table, with each entry defining a flow as a certain set of packets by matching on 10 tuple packet information)................ Fig. 1-2. Abstract.
(l)	Yun Wen (US 20170181191 A1)- A communication control device that controls base station devices each of which performs wireless communication with a terminal device, the communication control device includes, an information acquisition unit that acquires information on the base station device, and information on another base station device and a terminal device, terminal detection unit that detects an interfering terminal device being a terminal device, which is present in a communication area of a first base station device, and is in communication with a second base station device which is present outside the communication area of the first base station device and interferes with a radio wave that the first base station device uses for wireless communication, based on the information, and an interference suppression unit that issues an instruction for suppressing interference of a radio wave that the interfering terminal device uses for wireless communication on the information................ Fig. 1-5. Abstract.
(m)	Shinichiro Tsuda (US 20160128001 A1)- [Object] To provide an arrangement that can prevent the adverse interference when a frequency channel is secondarily used, at low cost.
[Solution] Provided is a communication control device including: an obtaining unit configured to, in a radio communication system including a primary base station to which a primary terminal is connected, and a secondary base station to which a secondary terminal is connected by secondarily using a frequency channel for the primary base station, obtain at least one of a quality report containing a communication quality indicator measured by the primary terminal and a quality report containing a communication quality indicator measured by the secondary terminal; and an interference control unit configured to instruct the secondary base station to reduce transmission power, when it is determined that adverse interference is present in the radio communication system, based on the communication quality indicator contained in the quality report obtained by the obtaining unit................. Fig. 1-3. Abstract.
(n)	Andrews et al. (US 20220167355 A1)- An apparatus is disclosed, the apparatus comprising means for assigning a plurality of user devices, flows and/or data bearers to a network slice of a plurality of network slices, determining whether transmissions via the network slice satisfy a target and, based on determining whether transmissions via the network slice satisfy the target, adjusting a weighted resource allocation metric associated with each user device, flow and/or data bearer of said network slice using one or more calculated offsets, the offsets being calculated so that respective weights, associated with each user device, flow or data bearer on said network slice, are adjusted such that their resource allocations are substantially proportional to their associated weight. The apparatus means may also allocate to the user devices, flows and/or data bearers, based on their respective adjusted weighted resource allocation metrics, transmission resources of the network................ Fig. 1-3. Abstract.
(o)	Azizi et al. (US 20190364492 A1)- A circuit arrangement includes a preprocessing circuit configured to obtain context information related to a user location, a learning circuit configured to determine a predicted user movement based on context information related to a user location to obtain a predicted route and to determine predicted radio conditions along the predicted route, and a decision circuit configured to, based on the predicted radio conditions, identify one or more first areas expected to have a first type of radio conditions and one or more second areas expected to have a second type of radio conditions different from the first type of radio conditions and to control radio activity while traveling on the predicted route according to the one or more first areas and the one or more second areas................ Fig. 1-3. Abstract.
(p)	SungDuck Chun (US 20210352575 A1)- The present disclosure relates to a communication system and method, in a system providing mobile communication services to terminals, in which the system supports a plurality of network slices, and if the use of some of the network slices is only authorized in a specific application group, the use of resources of the network slices by applications for which the use of the network slices is not authorized is effectively prevented, thus satisfying user experience and needs of the specific network slices................ Fig. 1-3. Abstract.
(q)	LIU et al. (US 20200252908 A1)- A resource allocation method for network slicing and an orchestrator, comprising: uniformly incorporating resources originally bundled statically with the base station into a dynamic resource pool; allocating, by an orchestrator, resources from among the dynamic resource pool for the network slicing based on different network slicing requirements. A static corresponding/mapping relationship between the hardware/radio resources and the base station is broken, such that hardware/radio resources (e.g., radio access network Virtual Network Function (RAN VNF), baseband unit (BBU), RRH (Remote Radio Head) as well as antenna) that originally corresponded to different base stations will be organized as an integrated and dynamic hardware/radio resource pool and reported to the orchestrator, such that the orchestrator will centrally manage all hardware/radio resources in this pool and then sufficiently utilize and dynamically orchestrate these hardware/radio resources based different needs from the network slicing................ Fig. 1-2. Abstract.
(r)	Svennebring et al. (US 20190319868 A1)- Various systems and methods for determining and communicating Link Performance Predictions (LPPs), such as in connection with management of radio communication links, are discussed herein. The LPPs are predictions of future network behaviors/metrics (e.g., bandwidth, latency, capacity, coverage holes, etc.). The LPPs are communicated to applications and/or network infrastructure, which allows the applications/infrastructure to make operational decisions for improved signaling/link resource utilization. In embodiments, the link performance analysis is divided into multiple layers that determine their own link performance metrics, which are then fused together to make an LPP. Each layer runs different algorithms, and provides respective results to an LPP layer/engine that fuses the results together to obtain the LPP. Other embodiments are described and/or claimed................ Fig. 1-3. Abstract.
(s)	F. Bahlke, O. D. Ramos-Cantor, S. Henneberger and M. Pesavento, "Optimized Cell Planning for Network Slicing in Heterogeneous Wireless Communication Networks," in IEEE Communications Letters, vol. 22, no. 8, pp. 1676-1679, Aug. 2018, doi: 10.1109/LCOMM.2018.2841866.
(t)	R. Kokku, R. Mahindra, H. Zhang and S. Rangarajan, "CellSlice: Cellular wireless resource slicing for active RAN sharing," 2013 Fifth International Conference on Communication Systems and Networks (COMSNETS), 2013, pp. 1-10, doi: 10.1109/COMSNETS.2013.6465548.
(u)	T. Trinh, H. Esaki and C. Aswakul, "Quality of service using careful overbooking for optimal virtual network resource allocation," The 8th Electrical Engineering/ Electronics, Computer, Telecommunications and Information Technology (ECTI) Association of Thailand - Conference 2011, 2011, pp. 296-299, doi: 10.1109/ECTICON.2011.5947831.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, [KIZOU, HASSAN] can be reached on [(571)272-3088]. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OO/
Examiner, Art Unit 4163

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472